PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,094,533 
Issue Date: 28 Jul 2015
Application No. 13/448,303
Filed: 16 Apr 2012
For: MANAGEMENT OF MOBILE DEVICE COMMUNICATION SESSIONS TO REDUCE USER DISTRACTION
:
:
:
:	REQUEST FOR INFORMATION
:
:
:


This is a request for clarifying information regarding the petition requesting the acceptance of an unintentional delayed payment of maintenance fee, filed under 37 CFR 1.378(b), on March 4, 2022.  

On July 22, 2022, paper(s) was/were filed indicating that there is a district court proceeding which involves this patent. 

In order to receive a decision on the petition filed on March 4, 2022, petitioner should respond to this notice with the following information: 1) a confirmation or denial that the district court proceeding is ongoing; 2) an identification of any other ongoing court proceeding(s) which involve this patent; 3) for any ongoing court proceeding identified in this notice or in the response, petitioner should additionally confirm that a) the court(s) has/have been alerted that the petition was filed and b) that the court(s) does/do not object to the USPTO issuing a decision on the petition filed March 4, 2022; and 4) any other information including any documents or other evidence that relates to the issue being petitioned.

Telephone inquiries concerning this notice may be directed to Anna Pagonakis at (571) 270-3505.

/JASON C OLSON/Acting Deputy Director
Office of Petitions